Per Curiam.

This is an original proceeding in accordance with the last paragraph of Article III, Section '4, of the Constitution of the State of Hawaii, wherein petitioners filed a "petition for Writ of Mandamus or for Declaratory or Other Relief’, urging this court to issue a writ mandating the respondents, 1973 Legislative Reapportionment Commission, to redraw and subdivide the first senatorial distriet which embraces all of the basic island unit of Hawaii.
Thomas M. Pico, Jr. (Gill & Pico of counsel) for petitioners.
James T. Fimaki {Okumura & Takushi of counsel) for respondents, 1973 Legislative Reapportionment Commission, et al.
Nobuki Kamida, Deputy Attorney General (George Pai, Attorney General, of counsel) for George R. Ariyoshi, Lieutenant Governor, State of Hawaii.
Petitioners allege that the respondents have failed to follow a criterion set forth in Article III, Section 4, of the Constitution of the State of Hawaii requiring, to-wit: . insofar as practicable, districts shall be compact”.
After due consideration of said Article III, Section 4, and a review of the Report and Reapportionment Plan (including the reapportionment and redistricting of the senatorial and representative districts) of the respondents, we are of the opinion that petitionex's have failed to prove any violation on the part of the respondents as alleged.
Petition is denied.